On Rehearing.
HARWOOD, Presiding Judge.
In appellant’s application for rehearing his counsel argues that the date from which we should reckon the time limits in reference to filing the record in this court is 4 February 1957, the date on which the motion for a new trial was overruled.
Counsel argues that judgment of sentence was entered on 10 December 1956, and that *443date should govern in determining the date of judgment.
The record shows that a formal judgment of guilt was entered on 24 November 1956, and the court on that day deferred sentencing until 8 December 1956, to await the report of the probation officer. On 8 December 1956 the hearing on the application for probation, and sentencing was continued to 10 December, on which date the •court formally imposed a sentence.
Appellant’s contention is without merit.
Appeals are statutory, and by Section 367, Title 15, Code of Alabama 1940, an appeal lies only from the judgment of •conviction.
The judgment referred to in Section 119, Title 13, Code of Alabama 1940, in which it is provided that a motion for ■new trial must be requested within 30 days from the rendition of a judgment, must be deemed to mean the judgment from which an appeal is authorized. See Harper v. State, 13 Ala.App. 47, 69 So. 302.
Application denied.